     Case 1:19-cv-01220-DAD-JLT Document 27 Filed 05/21/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    JORGE FERNANDEZ,                                   Case No. 1:19-cv-01220-DAD-JLT (PC)

12                        Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                         TO DENY PLAINTIFF’S MOTION FOR
13            v.                                         PRELIMINARY INJUNCTION

14    SATTERFIELD, et al.,                               (Doc. 26)

15                        Defendants.                    14-DAY DEADLINE

16

17           Before the Court is Plaintiff’s “motion for emergency injunctive relief.” (Doc. 26.) The

18   Court construes Plaintiff’s filing as a motion for a preliminary injunction. For the reasons set

19   forth below, the Court recommends that Plaintiff’s motion be denied.

20     I.    PLAINTIFF’S MOTION

21           Plaintiff contends the four defendants in this action—Correctional Officers Satterfield,

22   Eslick, Jackson, and Salzer—plus ten other correctional officers at Sierra Conservation Center are

23   “under penalty of perjury” and have conspired to harass and retaliate against him. (See Doc. 26 at

24   2.) Plaintiff alleges that an inmate assaulted him on April 14, 2020 at the direction of these

25   officers, “yet Plaintiff was written up a rules violation report for defending himself.” (Id. at 3.) As

26   a result, Plaintiff believes his life is in “[i]mmediate danger.” (Id.). Plaintiff requests that the

27   Court order the officers to cease their harassment, including their issuing of “rules violation

28   reports justifying [his] C-status and transfer to a level four … institution known for violence.” (Id.
     Case 1:19-cv-01220-DAD-JLT Document 27 Filed 05/21/20 Page 2 of 3


 1   at 2-3.)

 2    II.       DISCUSSION

 3              “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter

 4   v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted). “A plaintiff seeking a

 5   preliminary injunction must establish that he is likely to succeed on the merits, that he is likely to

 6   suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his

 7   favor, and that an injunction is in the public interest.” Id. at 20. “The equitable remedy is

 8   unavailable absent a showing of irreparable injury, a requirement that cannot be met where there

 9   is no showing of any real or immediate threat that the plaintiff will be wronged again—a
10   likelihood of substantial and immediate irreparable injury.” City of Los Angeles v. Lyons, 461

11   U.S. 95, 111 (1983) (internal quotation marks and citation omitted).

12              Additionally, a “federal court may issue an injunction [only] if it has personal jurisdiction

13   over the parties and subject matter jurisdiction over the claim; it may not attempt to determine the

14   rights of persons not before the court.” Zepeda v. U.S. I.N.S., 753 F.2d 719, 727 (9th Cir. 1983).

15   “[A]n injunction must be narrowly tailored ‘to affect only those persons over which it has power,’

16   … and to remedy only the specific harms shown by the plaintiffs, rather than ‘to enjoin all

17   possible breaches of the law.’” Price v. City of Stockton, 390 F.3d 1105, 1117 (9th Cir. 2004)

18   (quoting Zepeda, 753 F.2d at 727, 728 n.1).

19              Plaintiff does not show that he is likely to succeed on the merits of his claims. Plaintiff’s
20   contentions that fourteen correctional officers are conspiring to retaliate against him by issuing

21   false rules violation reports, transferring him to a prison “known for violence,” and directing an

22   inmate assault against him and thereby placing his life in danger, are not supported by any

23   adequate factual allegations. While detailed factual allegations are not required, “[t]hreadbare

24   recitals of the elements of a cause of action, supported by mere conclusory statements, do not

25   suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). Except for his allegation

26   that an inmate assaulted him on April 14, 2020, Plaintiff provides no factual matter regarding his
27   claims, only conclusory assertions.

28              Plaintiff also provides inadequate factual allegations that he will suffer irreparable harm if
                                                            2
     Case 1:19-cv-01220-DAD-JLT Document 27 Filed 05/21/20 Page 3 of 3


 1   the Court denies his requested relief. Plaintiff’s contention that his life is in danger as a result of

 2   an assault and a theoretical transfer to a “level-four” prison is purely speculative. “Issuing a

 3   preliminary injunction based only on a possibility of irreparable harm is inconsistent with our

 4   characterization of injunctive relief as an extraordinary remedy that may only be awarded upon a

 5   clear showing that the plaintiff is entitled to such relief.” Winter, 555 U.S. at 22 (citation omitted).

 6   Plaintiff does not make that showing.

 7            Lastly, Plaintiff’s requested relief—including that the Court order ten non-parties to

 8   “discontinue any and all forms of harassment” (Doc. 26 at 2)—is overly broad. As stated above,

 9   the Court has personal jurisdiction only over the parties to this action and may not “enjoin all
10   possible breaches of the law.” Zepeda, 753 F.2d at 727, 728 n.1 (internal quotation marks and

11   citation omitted). “A district court’s power to issue a preliminary injunction should not be broader

12   in scope with respect to nonparties than its powers following a full trial on the merits.” Id. at 728

13   n.1. Plaintiff’s requested relief would fall outside the Court’s powers following a trial in this

14   matter.1

15   III.     CONCLUSION AND RECOMMENDATION

16            For the reasons set forth above, the Court RECOMMENDS that Plaintiff’s motion for a

17   preliminary injunction be DENIED. These Findings and Recommendations will be submitted to

18   the District Judge assigned to this case, pursuant to the provisions of 28 U.S.C. section 636(b)(l).

19   Within 14 days of the date of service of these Findings and Recommendations, Plaintiff may file
20   written objections with the Court. The document should be captioned, “Objections to Magistrate

21   Judge’s Findings and Recommendations.” Failure to file objections within the specified time may

22   result in waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014)

23   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

24
     IT IS SO ORDERED.
25

26       Dated:       May 20, 2020                                         /s/ Jennifer L. Thurston
                                                                  UNITED STATES MAGISTRATE JUDGE
27
     1
28    The Court notes, though, that if any individuals subject Plaintiff to retaliatory acts or other constitutional
     deprivations not raised in this action, Plaintiff would have grounds for bringing another civil rights lawsuit.
                                                                  3
